DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
	This Office Action is responding to applicant’s preliminary amendment filed on 12/1/2021.  Claims 1-20 have been cancelled.  Claims 21-40 are newly added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 and 33 recite the limitation "the pressurized air" in the last two lines.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recite the limitation "the filter" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	Regarding claims 27-29 reciting a pressurized air, such recitation deems to be in conflict with pressurized airflow recited in independent claim 21.  Applicant is request to provide clarification.
	Regarding claim 36 reciting an airflow on line 2, such recitation appears to refer to claimed limitation pressurized airflow recited in independent claim 21.  Applicant might have intended to recite the pressurized airflow instead and is invited to provide clarification.
Dependent claims 22-26, 30-32, 34-35, and 37-40 are rejected insofar as they depend from a rejected claim and thereby incorporate the deficiency due to their dependency.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 30, 34-35, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-7 of U.S. Patent No. 10,485,620. 
Recitations from 
U.S. Patent No. 10,485,620
Recitations from this instant application, #17/462,790


Independent claim 1 recites:

A device for performing surgery comprising: 

     
     a drape, the drape comprising a hole configured to allow at least one accessory device to be placed in the hole and to access a surgical site covered by the drape; 

     a frame, the frame comprising an upper rim, a lower rim, and one or more legs, wherein the one or more legs can connect the lower rim to the upper rim of the frame, wherein the drape is configured to be coupled to the frame to define an interior surgical chamber; and 

     



     a motorized fan, the motorized fan configured to generate pressurized airflow within the interior surgical chamber, 

the motorized fan comprising a filter, the filter configured to filter out contaminants from the pressurized air.

Independent claims 21 recites:
A device for performing surgery comprising:
     a drape, the drape comprising a hole configured to allow at least one accessory device to be placed in the hole and to access a surgical site covered by the drape;
     a frame, the frame comprising an upper rim, a lower rim, and one or more legs, wherein the one or more legs can connect the lower rim to the upper rim of the frame, wherein the drape is configured to be coupled to the frame to define an interior surgical chamber;
     a surgical tray comprising at least one surgical instrument, at least one pump, at least one control unit, and at least one motorized fan, 
wherein the at least one motorized fan is configured to generate pressurized airflow within the interior surgical chamber; and
     at least one filter, the at least one filter configured to filter out contaminants from the pressurized air.


Regarding claim 30, see claim 1 in U.S. Patent No. 10,485,620.

Regarding claim 34, see claim 5 in U.S. Patent No. 10,485,620.
Regarding claim 35, see claim 6 in U.S. Patent No. 10,485,620.
Regarding claim 38, see claim 7 in U.S. Patent No. 10,485,620.

Claims 21, 24, 26-29, 31, 34, 36, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7, 9-10, 13-15, and 17-19 of U.S. Patent No. 11,234,785. 
Recitations from 
U.S. Patent No. 11,234,785
Recitations from this instant application, #17/462,790


Independent claim 1 recites:

An apparatus, comprising: 


     a drape, coupled to the surgical tray and forming an upper portion of the sterile field; and 
   

     a collapsible frame coupled to the surgical tray for spacing the drape away from the at least one surface of the surgical tray to form the bottom portion of the sterile field, wherein the frame is collapsible without disassembling the frame; wherein the control unit controls the fan to force filtered air within the drape outward to provide the sterile field.

     a surgical tray having at least one surface forming a bottom portion of a sterile field, wherein the surgical tray comprises: 
          a power source; 
          an electrical connector; 
          a fluid connector; a pump; 
          a control unit; 
          a fan integrated into the at least one surface forming the bottom portion of the sterile field, powered by the power source and controlled by the control unit; 

     a filter for removing contaminants from the air being moved by the fan; and 

    
Independent claim 21:
A device for performing surgery comprising:
     a drape, the drape comprising a hole configured to allow at least one accessory device to be placed in the hole and to access a surgical site covered by the drape;
     a frame, the frame comprising an upper rim, a lower rim, and one or more legs, wherein the one or more legs can connect the lower rim to the upper rim of the frame, wherein the drape is configured to be coupled to the frame to define an interior surgical chamber;
  
a surgical tray comprising at least one surgical instrument, at least one pump, at least one control unit, and at least one motorized fan, 


wherein the at least one motorized fan is configured to generate pressurized airflow within the interior surgical chamber; and

at least one filter, the at least one filter configured to filter out contaminants from the pressurized air.


Regarding claim 21, see claims 13, 15, and 17 in U.S. Patent No. 11,234,785.

Regarding claim 24, see claim 14 in U.S. Patent No. 11,234,785.
Regarding claim 26, see claim 10 in U.S. Patent No. 11,234,785.
Regarding claim 27-29, see claim 9 in U.S. Patent No. 11,234,785.
Regarding claim 31, see claims 18-19 in U.S. Patent No. 11,234,785.
Regarding claim 34, see claims 4-5 in U.S. Patent No. 11,234,785.
Regarding claim 36, see claim 7 in U.S. Patent No. 11,234,785.
Regarding claim 38, see claim 6 in U.S. Patent No. 11,234,785.
Regarding the Double Patenting rejection, it has been withdrawn in view of a “provivisional” non-statutory double patenting rejection in copending application serial no. 13/107,843, see MPEP 804(I)(B)(1) and 1504.06.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMTU T NGUYEN/Examiner, Art Unit 3786